               Case 2:18-cv-01405-JCC Document 25 Filed 04/20/20 Page 1 of 2



                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    RICHARD L. BAILEY and GAIL BAILEY,                CASE NO. C18-1405-JCC
      individually and as husband and wife,
10
                                                        MINUTE ORDER
11                           Plaintiffs,
              v.
12
      RREEF AMERICA, L.L.C., a Delaware limited
13    liability company, et al.,
14                           Defendants.
15

16          The following minute order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to extend case
19   deadlines (Dkt. No. 24). The Court hereby GRANTS the motion and ORDERS the parties to
20   adhere to the following case schedule:
21     Activity                                       Date/Deadline
       Expert Disclosures                             July 1, 2020
22     Rebuttal Expert Reports                        August 1, 2020
       Discovery Cutoff                               September 21, 2020
23
       Dispositive Motion Deadline                    October 7, 2020
24     39.1 Mediation                                 October 7, 2020
       Proposed Pretrial Order                        December 30, 2020
25     Trial Brief, Voir Dire, Jury Instruction       January 7, 2021
       Trial [Estimated twelve-day jury trial]        January 11, 2021
26


     MINUTE ORDER
     C18-1405-JCC
     PAGE - 1
            Case 2:18-cv-01405-JCC Document 25 Filed 04/20/20 Page 2 of 2




 1        DATED this 20th day of April 2020.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Tomas Hernandez
 4
                                               Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1405-JCC
     PAGE - 2
